                Case 2:16-cv-02525-MMD-NJK Document 382 Filed 03/30/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


AMRIN PHARMA, INC., et al.,
                                                             JUDGMENT IN A CIVIL CASE
                             Plaintiffs,
v.                                                           Case No. 2:16-cv-2525-MMD-NJK

HIKMA PHARMACEUTICALS USA, INC.,
et al.,

                             Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

 X       Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Defendants’ proposed ANDA Products will induce
infringement of the Asserted Claims, but all the Asserted Claims are invalid as obvious under 35 U.S.C. § 103.
Thus, the Court finds in favor of Defendants on Plaintiff’s remaining infringement claim, and in their favor on
their counterclaims asserting the invalidity of the Asserted Claims under 35 U.S.C. § 103.
        IT IS FURTHER ORDERED that judgment is hereby entered in favor of Defendants on Plaintiffs’
claim and on Defendants’ counterclaims, and this case is closed.




                       March 30, 2020
